UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 04-6589




In Re:       MARVIN L. KOTLER,

                                                            Petitioner.



              On Petition for Writ of Mandamus. (CR-98-9)


Submitted:    May 5, 2004                      Decided:   May 21, 2004


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marvin L. Kotler, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Marvin L. Kotler petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his motion

to   compel    the   production   of    information   and   his   motion   for

expungement of criminal restitution.          He seeks an order from this

court directing the district court to act.              Our review of the

docket sheet reveals that the district court denied both of these

motions on March 12, 2004.             Accordingly, we deny the mandamus

petition as moot.      We grant leave to proceed in forma pauperis.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                   - 2 -